Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, it is unclear which two layers the “gate insulating film or the insulating layer” is sandwiched between.
Regarding claim 10, it is unclear which two layers “the gate insulating film” is sandwiched between.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,5-10,12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hersam et al (PG Pub 2020/0395473 A1).
Regarding claim 1, Hersam teaches a conductive structure comprising: an insulating layer (SiO2, fig. 6 and corresponding layers in fig. 3A); a metal layer (630, paragraph [0048]) provided on one surface of the insulating layer to protrude in a thickness direction of the insulating layer; and a two-dimensional material layer (BP 660, paragraphs [0013][0048]) provided along outer shapes of the metal layer and the insulating layer from a side surface of the metal layer to the one surface of the insulating layer.  
Regarding claim 2, Hersam teaches the conductive structure according to claim 1, wherein the two- dimensional material layer has a layered structure in which unit layers each having a two- dimensional structure are laminated (640 and 660, fig. 6, paragraphs [0013][0048]).  
Regarding claim 3, Hersam teaches the conductive structure according to claim 1, wherein the two- dimensional material layer (660, fig. 6) has a film thickness of less than or equal to 10 nm (5nm, paragraph [0056]).  
Regarding claim 5, Hersam teaches a method of forming a conductive structure, comprising: forming a metal layer (630, fig. 6 and claim 1 above) that protrudes in a 
Regarding claim 6, Hersam teaches a semiconductor device comprising: an insulating layer (SiO2, fig. 6) ; 3a source electrode and a drain electrode (630) each provided on one surface of the insulating layer to protrude in a thickness direction of the insulating layer; a two-dimensional material layer (660, paragraphs [0013][0048])  provided along outer shapes of the one surface of the insulating layer, and the source electrode and the drain electrode, from the source electrode to the drain electrode; and a gate electrode (630, paragraph [0048]) provided in a region overlapping a part of the two-dimensional material layer, with a gate insulating film (650, paragraph [0048]) or the insulating layer sandwiched in a thickness direction of the insulating layer.  
Regarding claim 7, Hersam teaches the semiconductor device according to claim 6, wherein the two- dimensional material layer is provided from a side surface of the source electrode to a side surface of the drain electrode (fig. 6).  
Regarding claim 8, Hersam teaches the semiconductor device according to claim 6, wherein the gate electrode is provided in a region crossing a region where the two-dimensional material layer is provided (fig. 6).  
Regarding claim 9, Hersam teaches the semiconductor device according to claim 6, wherein the source electrode and the drain electrode are provided on an identical surface of the insulating layer (fig. 6).  
Regarding claim 10, Hersam teaches the semiconductor device according to claim 9, wherein the gate electrode is provided on the one surface of the insulating layer on which the source electrode and the drain electrode are provided, with the gate insulating film sandwiched (fig. 6).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hersam et al (PG Pub 2020/0395473 A1).
Regarding claim 12, Hersam teaches the semiconductor device according to claim 6, wherein 4the source electrode or the drain electrode includes a lower electrode (630, fig. 6) provided on the one surface of the insulating layer, and an upper electrode (670) having a planar shape and provided on the lower electrode, and the two-dimensional material layer is provided at least along an outer shape of the lower electrode.
Hersam does not teach the upper electrode is smaller than a planar shape of the lower electrode.
It would have been obvious to the skilled in the art before the effective filing date of the invention to try to make the upper electrode is smaller, larger, than, or equal to, a planar shape of the lower electrode, for the reasoning of obvious to try set forth in KSR: "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Allowable Subject Matter
Claims 4 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if 112(b) rejection is overcome and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts do not teach
“the two-dimensional material layer is provided over an entire periphery of the side surface of the metal layer” (claim 4) or
“the two-dimensional material layer is provided over an entire periphery of a side surface of the source electrode or the drain electrode” (claim 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899